


Exhibit 10.2


CALIX, INC.


Non-Employee Director Cash Compensation Policy




1. General. This Non-Employee Director Cash Compensation Policy (“Policy”) was
adopted by the Board of Directors (“Board”) of Calix, Inc. (“Company”) on
October 18, 2011, and is effective January 1, 2012.


2. Annual Cash Compensation. Each member of the Board who is not employed by the
Company or one of its affiliates shall be entitled to an annual retainer with
the amount determined as follows (the net sum for each director his or her
“Annual Retainer”):
 
 
 
Amount
 
Base Retainer
 
$
40,000


 
 
 
 
 
Committee Service Premiums
 
 
 
Audit Committee
 
$
10,000


 
Compensation Committee
 
$
7,500


 
Nominating & Corporate Governance Committee
 
$
5,000


 
 
 
 
 
Chair Premiums
 
 
 
Board Chair
 
$
35,000


 
Audit Committee
 
$
20,000


 
Compensation Committee
 
$
15,000


 
Nominating & Corporate Governance Committee
 
$
10,000







3. Timing of Payment. Annual Retainers shall be paid in quarterly installments
in arrears on the date of each regularly scheduled quarterly board meeting.
Installments will be pro-rated for any partial period of service.


4. Policy Subject to Amendment, Modification and Termination. This Policy may be
amended, modified or terminated by the Board at any time in the future at its
sole discretion.




